          Case 7:16-cv-00267-NSR Document 88 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RAYMOND JACKSON,
                                                                              2/11/2021
                             Plaintiff,
                                                         No. 16 cv 267 (NSR)
                      -against-
                                                         ORDER GRANTING REQUEST FOR
    OFFICER S. REYES and OFFICER                         PRO BONO COUNSEL
    THOBEN,

                             Defendants.

NELSON S. ROMÁN, United States District Judge:

        Pro se Plaintiff Raymond Jackson (“Plaintiff”) commenced this civil rights action pursuant

to 42 U.S.C. § 1983 against Corrections Officers Reyes Thoben (collectively, the “Defendants”),

and Downstate Correctional Facility1 for alleged violations of his Eighth Amendment right to be

free from cruel and unusual punishment during an incident that occurred on October 8, 2015. (See

Second Amended Complaint (ECF No. 22).). On December 22, 2020, the Court denied

Defendants’ motion for summary judgment. (ECF No. 86.)

        During the parties’ status conference on February 11, 2021, Plaintiff expressed interest in

the Court appointing pro bono counsel. As Plaintiff has an excessive force claim that survived

summary judgment and factual issues precluded a determination on qualified immunity, this Court

concludes that Plaintiff’s claim “seems likely to be of substance.” Hodge v. Police Officers, 802

F.2d 58, 60 (2d Cir. 1986). Furthermore, as this matter appears to be proceeding to trial, the Court

finds that appointment of counsel would “lead to a quicker and more just result by sharpening the

issues and shaping examination.” Id. at 61. Accordingly, consistent with its representations during




1
  By order dated February 2, 2016, this Court dismissed all claims against Downstate and
terminated it from the action, as it is not a proper party. (ECF No. 8.)
          Case 7:16-cv-00267-NSR Document 88 Filed 02/11/21 Page 2 of 2




the February 11, 2021 status conference, the Court GRANTS Plaintiff’s request that the Court

issue an order granting his request for pro bono counsel.

       The Court advises Plaintiff that there are no funds to retain counsel in civil cases and the

Court relies on volunteers. Due to a scarcity of volunteer attorneys, a lengthy period of time may

pass before counsel volunteers to represent Plaintiff. Nevertheless, this litigation will progress at

a normal pace. If an attorney volunteers, the attorney will contact Plaintiff directly. There is no

guarantee, however, that a volunteer attorney will decide to take the case, and plaintiff should be

prepared to proceed with the case pro se. Of course, if an attorney offers to take the case, it is

entirely Plaintiff’s decision whether to retain that attorney or not. The Court has established a Pro

Bono Fund to encourage greater attorney representation of pro se litigants. The Fund is especially

intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

       The Clerk of Court is directed to mail a copy of the Order to Plaintiff at the address listed

on ECF and to show service on the docket. The Court reminds the parties that they are to appear

telephonically at the next scheduled status conference on April 14, 2021 at 2PM. It is the

responsibility of Defendants’ counsel to make prior arrangements with the appropriate facility to

have the pro se Plaintiff appear via telephone.

                                                                   SO ORDERED.


 Dated:    February 11, 2021
           White Plains, New York

                                                                NELSON S. ROMÁN
                                                              United States District Judge




                                                  2
